                                                                                               Case 2:15-cv-01731-APG-BNW Document 90 Filed 08/04/20 Page 1 of 3


                                                                                           1   LEACH KERN GRUCHOW
                                                                                               ANDERSON SONG
                                                                                           2   SEAN L. ANDERSON
                                                                                               Nevada Bar No. 7259
                                                                                           3   sanderson@lkglawfirm.com
                                                                                           4   T. CHASE PITTSENBARGER
                                                                                               Nevada Bar No. 13740
                                                                                           5   cpittsenbarger@lkglawfirm.com
                                                                                               2525 Box Canyon Drive
                                                                                           6   Las Vegas, Nevada 89128
                                                                                               Telephone:     (702) 538-9074
                                                                                           7
                                                                                               Facsimile:     (702) 538-9113
                                                                                           8   Attorneys for Cactus Creek at Mountains Edge
                                                                                               Homeowners’ Association
                                                                                           9
                                                                                                                          UNITED STATES DISTRICT COURT
                                                                                          10                                   DISTRICT OF NEVADA
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11
                                                                                               BANK OF AMERICA, N.A. AS                         Case No.: 2:15-cv-01731-APG-BNW
                                                                                          12   SUCCESSOR BY MERGER TO BAC HOME
                                                                                               LOANS SERVICING, f/k/a COUNTRYWIDE
                                                                                          13   HOME LOANS SERVICING, LP,                        STIPULATION AND ORDER TO
                                                                                                                                                DISMISS CLAIMS AGAINST NEVADA
                                                                                          14                       Plaintiff,                   ASSOCIATION SERVICES
                                                                                          15
                                                                                               vs.
                                                                                          16
                                                                                               PREMIER ONE HOLDINGS, INC.; TICOR
                                                                                          17   TITLE COMPANY; CACTUS CREEK AT
                                                                                               MOUNTAINS EDGE HOMEOWNERS’
                                                                                          18   ASSOCIATION; THL FAMILY
                                                                                          19   INVESTMENT LLC,

                                                                                          20                  Defendants.
                                                                                               PREMIER ONE HOLDINGS, INC.,
                                                                                          21
                                                                                                                   Counter Claimant,
                                                                                          22

                                                                                          23   vs.

                                                                                          24   BANK OF AMERICA, N.A. AS
                                                                                               SUCCESSOR BY MERGER TO BAC HOME
                                                                                          25   LOANS SERVICING, f/k/a COUNTRYWIDE
                                                                                               HOME LOANS SERVICING, LP,
                                                                                          26

                                                                                          27                       Counter Defendant.

                                                                                          28

                                                                                                                                              -1-
                                                                                               Case 2:15-cv-01731-APG-BNW Document 90 Filed 08/04/20 Page 2 of 3


                                                                                           1   CACTUS CREEK AT MOUNTAINS EDGE
                                                                                               HOMEOWNERS’ ASSOCIATION,
                                                                                           2
                                                                                                                   Third-Party Plaintiff,
                                                                                           3
                                                                                               vs.
                                                                                           4
                                                                                               NEVADA ASSOCIATION SERVICES, INC.,
                                                                                           5
                                                                                                                   Third-Party Defendant.
                                                                                           6

                                                                                           7         The parties, by and through their undersigned counsel, stipulate as follows:
                                                                                           8         1. The Association filed Its Answer and Third-Party Claim against Third-Party
                                                                                           9            Defendant Nevada Association Services, Inc. (NAS) on December 11, 2015 [ECF No.
                                                                                          10            25] claiming implied indemnity, contribution, appointment, express indemnity, breach
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11            of contract, and declaratory relief.
                                                                                          12         2. NAS filed Its Answer on January 27, 2016 [ECF No. 30]
                                                                                          13         3. On January 15, 2020, the Association filed its Motion for Summary Judgment.
                                                                                          14         4. On January 17, 2020, the plaintiffs, Bank of America, N.A. filed its Second Motion for
                                                                                          15            Summary Judgment.
                                                                                          16         5. On July 10, 2020, the Court ordered Bank of America, N.A.’s Motion for Summary
                                                                                          17            Judgment granted and the claims against the Association dismissed as moot
                                                                                          18         6. The Court ordered the Association’s Motion for Summary Judgment denied as moot.
                                                                                          19         7. The Court ordered the Association either dismiss the claims against NAS or file a
                                                                                          20            proposed joint pretrial order on the third-party claims.
                                                                                          21

                                                                                          22   ///

                                                                                          23

                                                                                          24   ///

                                                                                          25

                                                                                          26   ///

                                                                                          27

                                                                                          28   ///

                                                                                                                                               -2-
                                                                                               Case 2:15-cv-01731-APG-BNW Document 90 Filed 08/04/20 Page 3 of 3


                                                                                           1          That this action shall be dismissed without prejudice in its entirety, including all

                                                                                           2   remaining claims, each party to bear its own costs and attorney’s fees;

                                                                                           3          IT IS SO STIPULATED

                                                                                           4

                                                                                           5   DATED: August 4, 2020                                 DATED: August 4, 2020

                                                                                           6   LEACH KERN GRUCHOW ANDERSON                           NEVADA ASSOCIATION SERVICES, INC.
                                                                                               SONG
                                                                                           7

                                                                                           8   By: /s/ T. Chase Pittsenbarger                 By: /s/ Brandon E. Wood
                                                                                                   SEAN L. ANDERSON                              Brandon E. Wood
                                                                                           9       Nevada Bar No.: 7259                          6625 S. Valley View Blvd. Suite 300
                                                                                                   T. CHASE PITTSENBARGER                        Las Vegas, NV 89118
                                                                                          10       Nevada Bar No. 13740                          Attorney for Third-Party Defendant Nevada
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113




                                                                                                   2525 Box Canyon Drive                         Association Services, Inc.
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11
                                                                                                   Las Vegas, Nevada 89128
                                                                                          12       Attorneys for Defendants and Third-Party
                                                                                                   Plaintiffs, Cactus Creek at Mountains Edge
                                                                                          13       Homeowners’ Association

                                                                                          14

                                                                                          15

                                                                                          16
                                                                                                                                            ORDER
                                                                                          17
                                                                                                      IT IS SO ORDERED.
                                                                                          18
                                                                                                                  4th day of August, 2020.
                                                                                                      Dated this ______
                                                                                          19

                                                                                          20
                                                                                                                                           _______________________________________
                                                                                          21                                               UNITED STATES DISTRICT COURT JUDGE

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                               -3-
